        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 1 of 39



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND


DEFY VENTURES, INC., 3550
Wilshire Blvd., Ste 1550, Los Angeles,
CA, 90010;

SEKWAN MERRITT, 2123 Brigadiere
Blvd, Odenton, MD, 21113, Anne
Arundel County;

PROP PREP PROPERTIES, LLC
d/b/a LIGHTNING ELECTRIC, 3520
Ailsa Avenue, Baltimore, MD, 21214,
Baltimore County;

JOHN D. GARLAND, 218-32 99th Ave,
Queens Village, NY, 11429;                  Civil Action No.
SIGN ME UP BETHPAGE, INC. d/b/a
FASTSIGNS 2323, 392 North Wantagh
Avenue, Bethpage, NY, 11714,

                   Plaintiffs,
      v.

UNITED STATES SMALL BUSINESS
                                            COMPLAINT FOR DECLARATORY
ADMINISTRATION, 409 3rd St., SW,
Washington, DC, 20416;                        AND INJUNCTIVE RELIEF

JOVITA CARRANZA, in her official
capacity as Administrator, U.S. Small
Business Administration, 409 3rd St.,
SW, Washington, DC, 20416;

UNITED STATES DEPARTMENT OF
THE TREASURY, 1500 Pennsylvania
Ave., NW, Washington, DC, 20220;

STEVEN MNUCHIN, in his official
capacity as Secretary, U.S. Department of
the Treasury, 1500 Pennsylvania Ave.,
NW, Washington, DC, 20220,

                   Defendants.
           Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 2 of 39



                                     INTRODUCTION

          1.      In the first quarter of 2020, the United States economy suffered its most

severe contraction in more than a decade. As the threat of the novel coronavirus

mushroomed into the country’s gravest public health crisis in a century, businesses

were forced to shutter.

          2.      Small-business owners, in particular, faced a dire struggle for survival.

According to federal data, between February and April, the total number of active

business owners plummeted by 22%,1 the “largest drop on record.”2 By comparison,

from the start to end of the Great Recession, the number of business owners decreased

by 730,000—only a 5% reduction.3

          3.      The shutdowns hit business owners of color especially hard: 41% of

African-American-owned          businesses    and   32%    of   Latinx-owned    businesses

disappeared between February and April 2020 alone.4

          4.      The cascading waves of closures and layoffs caused the national

unemployment rate to soar to 14.7% in April, its highest peak since the Great




1Hannah Knowles, Number of Working Black Business Owners Falls 40 Percent,
Far More Than Other Groups Amid Coronavirus, Wash. Post (May 25, 2020),
https://www.washingtonpost.com/business/2020/05/25/black-minority-business-
owners-coronavirus/.
2Robert W. Fairlie, The Impact of Covid-19 on Small Business Owners: Evidence of
Early-Stage Losses from the April 2020 Current Population Survey 1 (Nat’l Bureau
Econ. Research, Working Paper No. 27309 (June 2020) (analyzing data from the
Bureau of Labor Statistics Current Population Survey).
3   Id. at 8-9.
4   Id.

                                               1
         Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 3 of 39



Depression.5 Analyses noted that, even for the businesses able to remain afloat in

May, thirty million small-business jobs remained vulnerable to layoff or furlough.6

       5.      In the midst of the fallout, Congress stepped in to keep the economy on

life support. The CARES Act was enacted on March 27, 2020. The Act, in part, created

a $669 billion small business grant program called the Paycheck Protection Program

(the “PPP”).

       6.      Congress established the PPP to help all eligible businesses and other

entities, including sole proprietorships and nonprofits, continue to pay their workers.

       7.      The CARES Act expressly provides that “any” business that satisfies the

specified eligibility criteria relating to size “shall” be eligible for relief under the PPP.

15 U.S.C. § 636(a)(36)(D).

       8.      However, the Small Business Administration (“SBA”), the agency

responsible for administering the program, thereafter created exclusions that bar a

broad swath of small-business owners with a history of involvement in the criminal-

legal system from PPP funds (the “criminal-record exclusions”). The SBA has

continued to shift the terms of the criminal-record exclusions through various,

inconsistent policy documents. But throughout it all, the SBA has excluded from the




5Catherine Thorbecke, US Unemployment Rate Skyrockets to 14.7%, the Worst
Since the Great Depression, ABC News (May 8, 2020), https://abcnews.go.com/
Business/us-economy-lost-205-million-jobs-april-unemployment/story?id=70558779.
6André Dua et al., COVID-19’s Effect on Jobs at Small Businesses in the United
States, McKinsey & Co. (May 5, 2020), https://www.mckinsey.com/industries/social-
sector/our-insights/covid-19s-effect-on-jobs-at-small-businesses-in-the-united-
states#.

                                             2
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 4 of 39



PPP’s promised relief small-business owners who have had past interactions with the

criminal-legal system, as well as those they employ. The SBA has not explained why.

      9.     The criminal-record exclusions are inconsistent with the text and

purpose of the CARES Act. They tell a sweeping category of small-business owners

across the country that, at a time of acute financial fragility, there is no lifeline for

them or their employees.

      10.    The criminal-record exclusions unlawfully and arbitrarily increase the

already considerable barriers to economic success faced by the 1 in 3 working-age

Americans with criminal records.7 The criminal-record exclusions also harm all

Americans who happen to work for a small business whose owner has a covered

criminal record.

      11.    Even in a booming economy, people with criminal records experience

unemployment at nearly five times the average rate.8 Defying the odds already

stacked against them, many start their own small businesses because they are unable

to obtain traditional employment, and in turn create jobs for other people with

criminal records who have historically been excluded from the workforce.9 In the


7Bureau of Justice Statistics, U.S. Dep’t of Justice, Survey of State Criminal
History Information Systems, 2012 (2014),
https://www.ncjrs.gov/pdffiles1/bjs/grants/244563.pdf.
8Lucius Couloute & Daniel Kopf, Out of Prison & Out of Work: Unemployment
Among Formerly Incarcerated People, Prison Pol’y Initiative (July 2018), https://
www.prisonpolicy.org/reports/outofwork.html.
9 See generally Joyce Klein & Lavanya Mohan, Prison to Proprietor:
Entrepreneurship as a Re-Entry Strategy, Aspen Inst. (2016), https://assets.aspen
institute.org/content/uploads/2016/09/AFN-PrisonToProprietor.pdf?_ga=2.13870965.
336196160.1587652799-828052410.1587652799; Nicole Lindahl and Debbie A.
Mukamal, Venturing Beyond the Gates: Facilitating Successful Reentry with
                                           3
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 5 of 39



current economic climate, these individuals and their communities face financial

devastation.

      12.      The SBA’s criminal-record exclusions have also exacerbated the

pandemic’s disproportionate health and economic impacts on communities of color.

Due to systemic racism in the criminal-legal system, the criminal-record exclusions

fall hardest on minority business owners and workers. Black Americans are 3.6 times

more likely than white people to be arrested for marijuana, despite similar usage

rates.10 Black Americans are incarcerated at more than five times the rate of white

people;11 one-third of Black American men have a felony conviction.12 Data suggest

that of all U.S. business owners, 2% of white business owners, 15% of Black business

owners, and 10% of Latinx business owners have been incarcerated at some point in

their lives. See Exhibit D (Decl. of Dr. Christopher Wildeman) ¶ 1.

      13.      The SBA’s criminal-record exclusions violate the Administrative

Procedure Act (“APA”) because they impose additional eligibility requirements for

PPP funds contrary to the CARES Act.




Entrepreneurship, Prisoner Reentry Institute, John Jay College of Criminal Justice
(2007), https://files.eric.ed.gov/fulltext/ED540831.pdf.
10Ezekiel Edwards et al., A Tale of Two Countries: Racially Targeted Arrests in the
Era of Marijuana Reform at 29, ACLU (2020), https://www.aclu.org/report/tale-two-
countries-racially-targeted-arrests-era-marijuana-reform.
11Criminal Justice Fact Sheet, NAACP, https://www.naacp.org/criminal-justice-fact-
sheet/ (last visited June 15, 2020).
12Race & Justice News: One-Third of Black Men Have Felony Convictions,
Sentencing Project (Oct. 10, 2017), https://www.sentencingproject.org/news/5593/.

                                          4
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 6 of 39



      14.    The criminal-record exclusions also violate the APA because they are

arbitrary and capricious. The SBA has repeatedly changed the scope of the criminal-

record exclusions without explanation or notice. These constant shifts and

inconsistencies in criteria have altered the eligibility of business owners as the

deadline draws near, depriving them of the opportunity to apply for loans.

      15.    The criminal-record exclusions cause irreparable harm to Plaintiffs and

similarly situated business owners, businesses, and the organizations that devote

resources to funding and advising them. As Congress’s passage of the PPP reflects,

all small-business owners urgently need relief right now to keep their businesses

afloat and to continue paying their workers.

      16.    This lawsuit asks the Court to declare unlawful and set aside

Defendants’ criminal-record exclusions, and to enjoin the Defendants from continuing

to bar PPP applicants with criminal records from the critical federal aid that

Congress promised.

                                     PARTIES

      17.    Plaintiff Sekwan Merritt, a resident of Maryland, is the sole owner of

Prop Prep Properties LLC, an electrical contracting company doing business as

Lightning Electric. He resides at 2123 Brigadiere Boulevard, Odenton, Maryland,

21113, Anne Arundel County.

      18.    Plaintiff Prop Prep Properties LLC, doing business as Lightning Electric

(“Lightning Electric”), is a limited liability company duly organized and authorized

to conduct business in the State of Maryland. Lightning Electric does business at

3520 Ailsa Avenue, Baltimore, Maryland, 21214.
                                         5
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 7 of 39



      19.    Plaintiff John D. Garland, a resident of New York, is the majority owner

of Sign Me Up Bethpage, Inc., doing business as Fastsigns 2323. He resides at 218-

32 99th Avenue, Queens Village, New York, 11429.

      20.    Plaintiff Sign Me Up Bethpage, Inc., doing business as Fastsigns 2323

(“Fastsigns Bethpage”), is a domestic business corporation duly organized and

authorized to conduct business in the State of New York. Fastsigns Bethpage does

business at 392 North Wantagh Avenue, Bethpage, New York, 11714.

      21.    Plaintiff Defy Ventures, Inc. (“Defy”) is a nonprofit organization

incorporated in New York, with its main office located at 3550 Wilshire Boulevard,

Suite 1550, Los Angeles, California. 90010. Defy’s mission is to use entrepreneurship

and employment as tools for currently and formerly incarcerated individuals to

address the social problems of mass incarceration and recidivism. Defy has chapters

in New York, Northern California, Southern California, Connecticut, and Illinois, and

licensed affiliates in Colorado and Washington.

      22.    Defendant United States Small Business Administration is an

independent federal agency created and authorized pursuant to 15 U.S.C. § 633, et

seq. The SBA maintains a branch location at 100 S. Charles Street #1201, Baltimore,

Maryland, 21201. Its headquarters are located at 409 3rd Street, SW, Washington,

District of Columbia, 20416.

      23.    Defendant Jovita Carranza (the “Administrator”) is the Administrator

of the SBA, a Cabinet-level position, and is sued in her official capacity. The SBA is




                                          6
              Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 8 of 39



headquartered at 409 3rd Street, SW, Washington, District of Columbia, 20416.

Authority to sue the Administrator is granted by 15 U.S.C. § 634(b).

         24.      Defendant United States Department of the Treasury (“Treasury”) is a

department of the executive branch of the United States government headquartered

at 1500 Pennsylvania Avenue, NW, Washington, District of Columbia, 20220.

         25.      Defendant Steven Mnuchin (the “Secretary”) is the Secretary of the

United States Department of the Treasury and is sued in his official capacity. The

Treasury is headquartered at 1500 Pennsylvania Avenue, NW, Washington, District

of Columbia, 20220.

                              JURISDICTION AND VENUE

         26.      Jurisdiction is proper in this Court under 28 U.S.C. § 1331. The Court

has remedial authority pursuant to 28 U.S.C. § 1361, 28 U.S.C. § 2201, and 5 U.S.C.

§ 702.

         27.      Venue is proper pursuant to 28 U.S.C. § 1391(e)(1)(B) because a

substantial part of the events or omissions giving rise to the claim occurred in this

District.

                                FACTUAL ALLEGATIONS

         I.       Congress Enacts the Paycheck Protection Program.

         28.      On March 13, 2020, President Trump declared the “ongoing Coronavirus

Disease 2019 (COVID–19) pandemic is of sufficient severity and magnitude to




                                              7
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 9 of 39



warrant an emergency determination” that “an emergency exists nationwide.”13

      29.     On March 27, 2020, Congress passed the CARES Act, allocating $2

trillion in assistance to individuals and businesses. The Act included direct Economic

Impact Payments of up to $1,200 per American adult and $367 billion to assist small

businesses through the SBA.14

      30.     By late March 2020, small businesses were already “scrambling to make

payroll, sort out which staff they can keep on—and which they can’t—and figure out

some way to keep money coming in.”15

      31.     Title I of the CARES Act is entitled “Keeping American Workers Paid

and Employed Act.” Pub. L. No. 116-136, 134 Stat. 281, 286 (2020).

      32.     As part of Title I, Congress created the Paycheck Protection Program.

Id. § 1102.

      33.     Although PPP funds are distributed in the form of bank loans, the PPP

more closely resembles an emergency grant program: The CARES Act provides that


13 Letter from President Donald J. Trump on Emergency Determination Under the
Stafford Act (Mar. 13, 2020), https://www.whitehouse.gov/briefings-
statements/letter-president-donald-j-trump-emergency-determination-stafford-act.
14 The initial tranche of PPP funding was almost immediately exhausted.

Subsequently, on April 24, 2020, the President signed the Paycheck Protection
Program and Health Care Enhancement Act (Pub. L. No. 116–139, 134 Stat. 620
(2020)), which appropriated an additional $310 billion in funding. On June 5, 2020,
Congress then passed the Paycheck Protection Program Flexibility Act of 2020 as
an amendment to the CARES Act “to allow recipients of loan forgiveness under the
paycheck protection program to defer payroll taxes, and for other purposes.” Pub. L.
No. 116-142, 134 Stat. 641. Neither piece of legislation altered the provision of the
CARES Act that defines eligibility for the PPP.
15 Kimberly Adams, Despite Imminent Federal Aid, Small Businesses are Desperate,
MarketPlace (Mar. 27, 2020), https://www.marketplace.org/2020/03/27/will-covid19-
stimulus-package-help-small-businesses/.

                                          8
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 10 of 39



PPP funds will be guaranteed by the SBA and entirely forgiven to the extent that the

money is used for certain purposes, including payroll costs, health care benefits, and

insurance premiums. 15 U.S.C. § 636(a)(36)(A)(viii). Accordingly, so long as the

business spends the funds for those purposes, the “loans” need not be repaid.

      34.    The provision of the CARES Act that defines eligibility for the PPP is

entitled “Increased eligibility for certain small businesses and organizations.” Id.

§ 636(a)(36)(D).

      35.    Under that heading, the text of the CARES Act unequivocally directs

that “[d]uring the covered period, in addition to small business concerns, any business

concern ... shall be eligible to receive a covered loan if the business concern ... employs

not more than the greater of (I) 500 employees; or (II) if applicable, the size standard

in number of employees established by the Administration for the industry in which

the business concern … operates.” Id. § 636(a)(36)(D)(i) (emphasis added).16

      36.    The application deadline for PPP funding is June 30, 2020.17


16 Under the CARES Act, small business loans were also made available to
“individuals who operate under a sole proprietorship or as an independent
contractor and eligible self-employed individuals.” Id. § 636(a)(36)(D)(ii).
17See U.S. Senate Committee on Small Business & Entrepreneurship, Paycheck
Protection Program FAQs for Small Businesses,
https://www.rubio.senate.gov/public/_cache/files/ac3081f6-14ae-4e6f-9197-
172ede28badd/71AB6CB05A08E369E0D488A80B3874A5.faqs---paycheck-
protection-program-faqs-for-small-businesses.pdf.(“Applicants are eligible to apply
for the PPP loan until June 30th, 2020.”); see also Joint Statement by Treasury
Secretary Steven T. Mnuchin and SBA Administrator Jovita Carranza Regarding
Enactment of the Paycheck Protection Program Flexibility Act, U.S. Dep’t of the
Treasury (June 8, 2020) (“June 30, 2020 remains the last date on which a PPP loan
application can be approved”); SBA, Business Loan Program Temporary Changes;
Paycheck Protection Program – Additional Revisions to First Interim Final Rule,
Docket No. SBA-2020-0036 (June 12, 2020), https://www.sba.gov/sites/default/files
                                            9
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 11 of 39



      II.      The Small Business Administration Imposes Criminal-Record
               Exclusions on PPP Eligibility.

      37.      The CARES Act provides that the PPP shall be administered by the SBA

under Section 7(a) of the Small Business Act, id. § 636(a), and instructs the SBA to

“issue regulations to carry out this title and the amendments made by this title

without regard to the notice requirements under section 553(b) of title 5, United

States Code” within 15 days. Pub. L. No. 116-136, § 1114, 134 Stat. at 312

(“Emergency Rulemaking Authority”).

      38.      Since the enactment of the CARES Act, the SBA has issued a series of

confusing, contradictory, and continuously shifting eligibility criteria for the PPP far

exceeding those exclusive conditions Congress enumerated in the CARES Act.

      39.      On March 31, 2020, the SBA released a sample application form for PPP

funding (“March application form”), which included questions regarding criminal

history, to be answered by small-business owners with greater than 20% ownership

stakes. The March application form instructed that a “Yes” answer to either of the

following questions would mean that the “loan will not be approved”:

            Question 5: Are you presently subject to an indictment, criminal
            information, arraignment, or other means by which formal criminal
            charges are brought in any jurisdiction, or presently incarcerated, on
            probation or parole?

            Question 6: Within the last 7 years, for any felony or misdemeanor for a
            crime against a minor, have you: 1) been convicted; 2) pleaded guilty; 3)
            pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been




/2020-06/PPP-IFR-Revisions-to-First-Interim-Final-Rule_06%2012%2020.pdf
(discussing expiration of SBA’s authority to guarantee loans).
                                           10
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 12 of 39



            placed on any form of parole or probation (including probation before
            judgment)?18

      40.      Notably, the March application form disqualified applicants who had

been placed on probation or parole within the last seven years but who had been

subsequently discharged.

      41.      On April 2, 2020, the SBA posted on its website an Interim Final Rule

for the PPP. This Interim Final Rule (“April IFR”) was published in the Federal

Register on April 15, to “implement the CARES Act.” 85 Fed. Reg. 20,811 (Apr. 15,

2020) (“Business Loan Program Temporary Changes; Paycheck Protection

Program”).19 The April IFR explained that the CARES Act and PPP are designed to


18See SBA, Paycheck Protection Program Application Form, SBA Form 2483
(03/20), OMB Control No.: 3245-0407 (Expiration Date: 09/30/2020), https://www.
sba.gov/sites/default/files/2020-03/Borrower%20Paycheck%20Protection%20
Program%20Application_0.pdf (emphasis added).
19 SBA has also issued several additional interim final rules on other aspects of the
PPP not at issue in this case. See 85 Fed. Reg. 20,817, 20,817 (Apr. 15, 2020)
(“supplements the Initial Rule with additional guidance regarding the application of
certain affiliate rules”); 85 Fed. Reg. 21,747 (Apr. 20, 2020) (“Additional Eligibility
Criteria and Requirements for Certain Pledges of Loans”); 85 Fed. Reg. 23,450 (Apr.
28, 2020) (“Requirements-Promissory Notes, Authorizations, Affiliation, and
Eligibility”); 85 Fed. Reg. 23,917 (Apr. 30, 2020) (“Additional Criterion for Seasonal
Employers”); 85 Fed. Reg. 26,321 (May 4, 2020) (“Requirements-Disbursements”);
85 Fed. Reg. 26,324 (May 4, 2020) (“Paycheck Protection Program-Requirements-
Corporate Groups and Non-Bank and Non-Insured Depository Institution
Lenders”); 85 Fed. Reg. 27,287 (May 8, 2020) (“Nondiscrimination and Additional
Eligibility Criteria”); 85 Fed. Reg. 29,845 (May 19, 2020) (“Extension of Limited
Safe Harbor With Respect to Certification Concerning Need for PPP Loan
Request”); 85 Fed. Reg. 29,842 (May 19, 2020) (“Paycheck Protection Program-Loan
Increases”); 85 Fed. Reg. 29,847 (May 19, 2020) (“Eligibility of Certain Electric
Cooperatives”); 85 Fed. Reg. 30,835 (May 21, 2020) (“Treatment of Entities With
Foreign Affiliates”); 85 Fed. Reg. 31,357 (May 26, 2020) (“Second Extension of
Limited Safe Harbor With Respect to Certification Concerning Need for PPP Loan
and Lender Reporting”); 85 Fed. Reg. 33,004 (June 1, 2020) (“Requirements—Loan
Forgiveness”), 85 Fed. Reg. 33,010 (June 1, 2020) (“SBA Loan Review Procedures
                                           11
          Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 13 of 39



“provide immediate assistance to individuals, families, and businesses affected by the

COVID-19 emergency” and instructed that “[l]enders must comply with the

applicable lender obligations set forth” in the IFR. Id. at 20,811-12.

         42.   The April IFR included the following exclusion:


         Could I be ineligible even if I meet the eligibility requirements in (a) above?

         You are ineligible for a PPP loan if, for example:

         …

         iii. An owner of 20 percent or more of the equity of the applicant is
         incarcerated, on probation, on parole; presently subject to an indictment,
         criminal information, arraignment, or other means by which formal criminal
         charges are brought in any jurisdiction; or has been convicted of a felony
         within the last five years;20

         43.   The April IFR contradicted the March application form, imposing a five-

year felony ban instead of a seven-year felony or misdemeanor ban.

         44.   The April IFR also claimed that “[b]usinesses that are not eligible for

PPP loans are identified in 13 CFR 120.110 and described further in SBA’s Standard

Operating Procedure (SOP) 50 10, Subpart B, Chapter 2,” referencing an earlier SBA

rule and interpreting document that specified businesses ineligible to receive loans

under a different SBA loan program. Id.21 However, those rules nowhere contain the

felony ban imposed by the April IFR.



and Related Borrower and Lender Responsibilities”); 85 Fed. Reg. 35550 (June 11,
2020) (“eligibility requirements for certain telephone cooperatives”).
20   85 Fed. Reg. at 20812.
21That earlier rule excluded “Businesses with an Associate who is incarcerated, on
probation, on parole, or has been indicted for a felony or a crime of moral turpitude.”
See 13 C.F.R. § 120.110(n). Pursuant to SBA guidance on that rule, applicants with
                                             12
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 14 of 39



      45.    On April 3, 2020, the same day that the PPP opened for applications,22

the SBA published a new PPP borrower application form (“April application form”).

The April application form asked two questions regarding criminal history, with a

“Yes” answer to either one resulting in disqualification:


      Question: Is the Applicant (if an individual) or any individual owning
      20% or more of the equity of the Applicant subject to an indictment,
      criminal information, arraignment, or other means by which formal
      criminal charges are brought in any jurisdiction, or presently
      incarcerated, or on probation or parole?

      Question: Within the last 5 years, for any felony, has the Applicant (if
      an individual) or any owner of the Applicant 1) been convicted; 2)
      pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial
      diversion; or 5) been placed on any form of parole or probation
      (including probation before judgment)?23




“a deferred prosecution, conditional discharge, order of protection, or on a sex
offender registry” were “treated as if the individual is on probation or parole,” and
applicants were also excluded if they were “currently subject to an indictment,
criminal information, arraignment, or other means by which formal criminal
charges are brought in any jurisdiction.” (SOP) 50 10, Subpart B, Chapter 2, at 292-
293, https://www.sba.gov/sites/default/files/2019-
02/SOP%2050%2010%205%28K%29%20FINAL%202.15.19%20SECURED%20copy
%20paste.pdf.
22 See Christopher Zara, Paycheck Protection Program: What Small Businesses Need
to Know as SBA Loan Applications go Live, Fast Company (Apr. 3, 2020).
23SBA, Paycheck Protection Program, Borrower Application Form, SBA Form 2483
(04/20) OMB Control No.: 3245-0407 (Expiration Date: 09/30/2020), https://www.
sba.gov/sites/default/files/2020-04/PPP%20Borrower%20Application%20Form.pdf
(emphasis added).



                                          13
          Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 15 of 39



      46.     This “snapshot” comes from the April application form:




      47.     The April application form conflicted with the April IFR. The April

application form described the grounds for criminal history-based disqualification

even more broadly than the April IFR.

      48.     For example, the April application form disqualified anyone who has

been discharged from probation or parole but was previously placed on probation or

parole in the last five years.

      49.     The April application form also disqualified people who have “pleaded

nolo contendere,” or who have been “placed on pretrial diversion” or “placed on …

probation before judgment,” despite the fact that these pleas are entered into without

formal test of the validity of the underlying charge, and despite the fact that the very

purpose of accepting these dispositions is to avoid the consequences of a criminal

record.

      50.     In response to the April IFR and April application form, members of

Congress pointed out that the criminal-record exclusions contravene the CARES Act.

Lawmakers questioned the SBA’s authority to bar business owners with records from

PPP relief under the Act, and several asked Defendants to explain the exclusions.



                                          14
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 16 of 39



      51.    On April 6, 2020, Representative Cedric L. Richmond and ten other

members of Congress submitted a letter to Secretary Mnuchin and Administrator

Carranza pointing out that “[t]he [criminal-record exclusions] contain[] many

restrictions that were not only not included in the CARES Act” but “not intended by

Congress at all. Specifically, Congress did not intend for people who have been

released from prison and followed the law to start or help start a business to be

prevented from getting the capital they need to save it.” Exhibit E.

      52.    On April 8, Senator Jeffrey A. Merkley submitted a letter to Secretary

Mnuchin and Administrator Carranza calling “the breadth of [the criminal-record

exclusions] unconscionable, as it punishes individuals who should be innocent until

proven guilty and those who have already served their time and, due to the well-

known racial disparities in our justice system, disproportionately disqualifies

minority-owned businesses.” Exhibit F.

      53.    On April 30, Senators Rob Portman and Benjamin L. Cardin submitted

a letter to Secretary Mnuchin and Administrator Carranza asking the SBA to revise

its criminal-record exclusions “so that it properly reflects Congress and the

Administration’s support for second chances” and noting that the criminal-record

exclusions “will only hurt the economy, and further diminish the workforce and the

tax base they generate.” Exhibit G. Senators Portman and Cardin stated that the

PPP “was not intended to exclude business owner[s] who have made mistakes, paid

their debt, and turned their lives around. Rather, it was intended to provide a bridge

to hard-working American small-business owners who are keeping people employed



                                         15
         Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 17 of 39



and supporting the essential services that benefit all of us during this unprecedented

crisis.” Id.

       54.     On May 19, Representative Dina Titus and sixteen other members of

Congress submitted a letter to the Administrator asserting that “the SBA has failed

to provide any sort of reasoning for requiring applicants to indicate whether they

have any history of a criminal offense other than a minor vehicle violation.” Exhibit

H. The letter demanded that the SBA “issue specific guidance on how criminal history

is being used in the distribution of congressionally appropriated assistance.” Id.

Representative Titus’s letter further stated that “[d]enying assistance to

rehabilitated citizens who have served their sentences and contributed to the

economy is unjust and harmful to our nation’s recovery from this pandemic.” Id.

       55.     Advocates across the country and political spectrum also voiced

opposition to the SBA’s actions. On April 20, 2020, Right on Crime—a “national

campaign to promote successful, conservative solutions on American criminal justice

policy”24—and eight other groups submitted a letter to Defendants asking the

administration to “tailor the Final Interim Rule to reflect common-sense.” Exhibit I.

The Council of State Governments Justice Center and a dozen other groups issued a

joint statement noting that “The Small Business Administration’s policies regarding

people with criminal records go against the intent of the legislation and the Trump




24The Conservative Approach To Criminal Justice, Right on Crime (last visited
June 15, 2020), http://rightoncrime.com.

                                         16
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 18 of 39



administration’s ongoing support of second chances for people who have served their

time.” Exhibit J.

      56.    During the notice-and-comment period, numerous organizations

submitted letters questioning both the legality and the logic of the restrictions. See,

e.g., Citizens for Juvenile Justice et al., Re: U.S. Small Business Administration

Business Loan Program; Paycheck Protection Program Interim Final Rule, No. SBA-

2020-0015, RIN 3245-AH34 (May 15, 2020) (“To exclude a class of business owners or

partial owners from the Paycheck Protection simply on the basis of their past

involvement with the criminal justice system or unadjudicated allegations concerning

their present involvement is not only contrary to law, it is wrong.”) (Exhibit K);

Collateral Consequences Resource Center et al., Re: U.S. Small Business

Administration Business Loan Program; Paycheck Protection Program Interim Final

Rule, No. SBA-2020-0015, RIN 3245-AH34 (May 15, 2020) (“SBA’s new restrictions

on eligibility for its loan programs, which already operate to exclude many people

with a record, contravene the intent of the CARES Act, and are inconsistent with

SBA’s more general mandate of encouraging entrepreneurship and expanding access

to employment.”) (Exhibit L); Institute for Justice Clinic on Entrepreneurship, Re:

U.S. Small Business Administration Business Loan Program; Paycheck Protection

Program Interim Final Rule, No. SBA-2020-0015, RIN 3245-AH34 (May 15, 2020)

(“the SBA’s Interim Final Rule arbitrarily cuts some American businesses off from

emergency funding, leaving them to fail despite their importance to the economy. The

Rule thwarts the intent and text of the PPP….”) (Exhibit M).



                                          17
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 19 of 39



      57.    On June 11, 2020, the SBA issued yet another revised PPP application

form, the “Paycheck Protection Program Borrower Application Form Revised June

2020,” SBA Form 2483 (06/20), OMB Control No.: 3245-0407 (Expiration Date:

10/31/2020), https://home.treasury.gov/system/files/136/PPP-Borrower-Application-

Form-Revised-June-2020.pdf?utm_medium=email&utm_source=govdelivery (“June

11 application form”). The June 11 application form deleted the exclusion of

businesses with an owner who has been placed on pretrial diversion for any felony

within the last five years, but it left the remaining exclusions intact.

      58.    On the afternoon of Friday, June 12, 2020—days before the PPP’s June

30 application deadline—the SBA announced a new Interim Final Rule on its website.

See SBA, Business Loan Program Temporary Changes; Paycheck Protection Program

– Additional Revisions to First Interim Final Rule, Docket No. SBA-2020-0036, at 5

(June 12, 2020), https://www.sba.gov/sites/default/files/2020-06/PPP-IFR-Revisions-

to-First-Interim-Final-Rule_06%2012%2020.pdf (“June IFR”) (Exhibit N).

      59.    The June IFR again modified this exclusion:

             You are ineligible for a PPP loan if, for example:
             ***
             iii. An owner of 20 percent or more of the equity of the applicant is
             incarcerated, on probation, on parole; presently subject to an
             indictment, criminal information, arraignment, or other means by
             which formal criminal charges are brought in any jurisdiction; or has
             been convicted of a felony involving fraud, bribery, embezzlement, or a
             false statement in a loan application or an application for federal
             financial assistance within the last five years or any other felony
             within the last year;

      60.    The June IFR left the remaining exclusions intact.




                                           18
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 20 of 39



      61.    Although the SBA never explained the basis for its felony exclusion in

the first place, it now stated that “[a]fter further consideration, the Administrator, in

consultation with the Secretary of the Treasury (the Secretary), has determined that

a shorter timeframe for felonies that do not involve fraud, bribery, embezzlement, or

a false statement in a loan application or an application for federal financial

assistance is more consistent with Congressional intent to provide relief to small

businesses and also promotes the important policies underlying the First Step Act of

2018 (Pub. L. 115-391).” June IFR at 5 (emphasis added).

      62.    That same day, the SBA also published another new “Paycheck

Protection Program Borrower Application Form,” OMB Control No.: 3245-0407

(Expiration Date: 10/31/2020) (“June 12 application form”) (Exhibit O). The following

is a “snapshot” of the relevant questions on the June application form:




      63.    The June 12 application form left in place the exclusions imposed by the

April application form regarding nolo contendere and probation before judgment

records, despite the fact that those exclusions appeared nowhere in either the April

IFR or the June IFR.



                                           19
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 21 of 39



      64.    The June IFR stated that it will not be effective until its “date of filing

at the office of the federal register.” June IFR at 1 (original capitalization omitted).

      65.    In these unprecedented times, the SBA has taken Congress’s

straightforward mandate to administer the PPP to sustain small businesses—and

the workers they employ—and added unnecessary, confusing, inconsistent,

unexplained, and shifting exclusions of small-business owners who have had contact

with the criminal-legal system.

      66.    To date, Defendants have not explained the basis or logic of the criminal-

record exclusions, despite repeated requests to do so—including by members of

Congress.

      67.    To date, Defendants have not identified any nexus between applicants’

criminal history and the reason for their disqualification from PPP funds.

      68.    Because they are contrary to the plain text of the CARES Act and are

arbitrary and capricious, the criminal-record exclusions violate the APA. They also

cause irreparable harm to otherwise eligible applicants whose businesses have been

impacted by COVID-19, illegally barring them from critical federal aid. The criminal-

record exclusions likewise harm the employees of those businesses and the

organizations who devote resources to funding and advising them.

      III.   The Criminal-Record Exclusions Harm Plaintiffs.

             a. Sekwan Merritt and Lightning Electric.

      69.    Sekwan Merritt owns Lightning Electric, an electrical contracting

company licensed to provide electrical wiring services in seven Maryland counties.



                                           20
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 22 of 39



      70.    Mr. Merritt is also a restorative justice advocate. In 2017, he testified

on Capitol Hill regarding the Pretrial Integrity and Safety Act.25 He discussed how

the jail and cash bail system impacts people of color, and how facilities can increase

rehabilitative resources to stop the revolving door of local jails. Mr. Merritt has

spoken before the Baltimore City Council and at universities on topics related to the

criminal-legal system.

      71.    Mr. Merritt returned home from prison in 2017 and is currently on

parole. He pleaded guilty to non-violent drug offenses in 2012. During his five years

in prison, he enrolled in an education partnership run by a local Maryland college,

and he earned 40 credits toward his Bachelor’s degree.26 He also continued to learn

about electrical work. He created business plans for starting his own company.

      72.    Mr. Merritt founded his company in October 2017. Lightning Electric

serves both residential and commercial clients, providing installation of low and high-

voltage electrical wiring.

      73.    Mr.   Merritt   has   used   Lightning    Electric   to   create   economic

opportunities for members of his community who are facing barriers to employment.

Of the five contracted electricians who work for Lightning Electric, four are formerly

incarcerated individuals. Mr. Merritt provides his workers with opportunities to


25Shoshana Weissmann, Locked Up Without Conviction: Pretrial Integrity and
Safety Act, Strategies for Public Safety, R Street (Nov. 5, 2017), https://www.rstreet.
org/2017/11/05/locked-up-without-conviction-pretrial-integrity-and-safety-act-
strategies-for-public-safety/.
26Danielle Douglas-Gabriel, 12,000 Inmates to Receive Pell Grants to Take College
Classes, Wash. Post (June 24, 2016), https://www.washingtonpost.com/news/grade-
point/wp/2016/06/24/12000-inmates-to-receive-pell-grants-to-take-college-classes/.

                                          21
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 23 of 39



learn about every aspect of the contracting business, including estimating costs for

projects and material logistics. His goal is that his workers learn the skills they need

to become entrepreneurs in their own right.

      74.    Mr. Merritt is proud of his success as a business owner in the electrical

contracting field. He hopes to provide electrical contracting in underserved

communities, to set an example for the next generation of minority contractors and,

in particular, to provide opportunity and hope for incarcerated individuals and those

returning home from prison.

      75.    On March 5, 2020, Maryland Governor Larry Hogan declared a state of

emergency in response to the novel coronavirus.27 On March 23, Governor Hogan

issued an order closing all non-essential business in the state.28 On March 30, he

issued a stay-at-home order and directed Marylanders to leave their homes only for

an essential reason.

      76.    Businesses across the state closed their doors, and unemployment

claims spiked to record highs as Marylanders lost their jobs. By May 28, more than

660,000 people in Maryland had filed for unemployment. The state’s unemployment

rate soared to 9.9%.29



27Maryland, Proclamation: Declaration of State of Emergency of Catastrophic
Health Emergency - COVID-19 (Mar. 5, 2020), https://governor.maryland.gov/wp-
content/uploads/2020/03/Proclamation-COVID-19.pdf.
28
 Maryland, Order No. 20-03-23-01 (Mar. 23, 2020), https://governor.maryland.gov/
wp-content/uploads/2020/03/Gatherings-THIRD-AMENDED-3.23.20.pdf.
29Jessica Iannetta, New Md. Unemployment Claims Hold Steady After Weeks of
Dramatic Swings, Balt. Bus. J. (May 28, 2020), https://www.bizjournals.com/
baltimore/news/2020/05/28/maryland-unemployment-claims-pandemic-hold-
                                          22
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 24 of 39



      77.    Lightning Electric was forced to shut down operations almost completely

in March as a result of the coronavirus and Governor Hogan’s orders. During the time

that the stay-at-home order was in place, Mr. Merritt was unable to pay the

electricians working for Lightning Electric. While the company received jobs from

customers intermittently, the work coming in was not nearly enough to keep all of

Lightning Electric’s workers busy at their pre-coronavirus capacity.

      78.    Mr. Merritt applied for PPP funds on April 15, 2020. He used the online

portal of his bank, Wells Fargo, to fill out the application, which tracked the SBA’s

mandated language.

      79.    Specifically, the application form contained two questions regarding

criminal history. The first asked:

             Is the Applicant (if an individual) or any individual owning 20%
             or more of the equity of the Applicant subject to an indictment,
             criminal information, arraignment, or other means by which
             formal criminal charges are brought in any jurisdiction, or
             presently incarcerated, or on probation, or parole?

      80.    The second question asked:

             Within the last five years, for any felony, has the Applicant (if
             an individual) or any owner of the Applicant 1) been convicted;
             2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on
             pretrial diversion; or 5) been placed on any form of parole or
             probation (including probation before judgment)?

      81.    Because Mr. Merritt is on parole, he answered “yes” to both questions.




steady.html#:~:text=Since%20the%20pandemic%20began%2C%20more,the%20stat
e%20lost%20349%2C300%20jobs.

                                          23
          Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 25 of 39



         82.   Immediately upon submission of the application, a screen popped up

stating: “Based on the answers provided, your application cannot be processed at this

time.”

         83.   Had Mr. Merritt received the PPP funding he sought, he intended to use

it to pay Lightning Electric’s workers when the company’s operations were almost

fully shut and the electricians unable to work. He also would have used it to pay the

costs essential for running his business, including general liability insurance, which

Lightning Electric is required to maintain to be eligible for certain types of contracts.

         84.   While Maryland has recently begun to open in stages, and Lightning

Electric has some more work slowly coming in, the company’s finances remain highly

precarious. The two contracts that Lightning Electric secured in early 2020 will

proceed, but on a much longer timeframe due to strict restrictions on how many

people can be present at the job sites at one time. As a result, Lightning Electric must

wait longer to get paid.

         85.   Despite the significant decrease in work, Lightning Electric continues to

have approximately $9,000 in biweekly payroll expenses. Mr. Merritt desperately

wants to keep all the electricians on his payroll, because his workers are important

to him. Maintaining the company’s team of electricians is critical to the business’s

ongoing survival because it allows the company to preserve its reputation and

customer relationships.

         86.   Lightning Electric also has other overhead expenses, including

insurance and advertising costs.



                                           24
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 26 of 39



      87.    Mr. Merritt has been pouring his own savings, as well as money from

his family, into Lightning Electric to keep it afloat. He estimates that, in the past

months, he has cobbled together approximately $30,000 in savings and small familial

gifts and loans to help the company survive in the short term.

      88.    Mr. Merritt is constantly worried about funding for his company and is

in dire need of financial assistance. Without an influx of cash, there is a substantial

risk that Lightning Electric might not survive this time of intense economic distress.

             b. John D. Garland and Fastsigns Bethpage.

      89.    John D. Garland is the owner and President of Fastsigns Bethpage, a

franchise of Fastsigns Inc., a company providing sign, business card, letter, and other

graphic design services for commercial and residential uses. Fastsigns Bethpage

employs three people, including Mr. Garland, as full-time, salaried employees.

      90.    Mr. Garland has spent over thirteen years building his graphic design

business, which he first started in 2007 from a small shop in Bronx, New York.

      91.    Mr. Garland was incarcerated from 1987 to 2003. While incarcerated,

he learned graphic design and commercial printing.

      92.    Mr. Garland had difficulty obtaining employment after his 2003 release.

As a result, he decided to start his own business for graphic design and printing,

called ClixClix Media Group, LLC.

      93.    In 2018, Mr. Garland entered into business with Sign Me Up, Inc., a

sign-making and graphic design company. He became the majority owner of a Sign

Me Up location in Bethpage, New York, and the Vice President and 15% owner of a



                                          25
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 27 of 39



Sign Me Up location in West Babylon, New York. In 2019, Fastsigns International,

Inc. acquired Sign Me Up, and the Bethpage and West Babylon Sign Me Up locations

became Fastsigns locations.

      94.    Mr. Garland is committed to assisting people who, like him, have had

difficult upbringings and experience with the criminal-legal system. In 2019, he

started a partnership with the United Way to train and eventually employ thirteen

young people from troubled backgrounds. Mr. Garland intends to expand the program

to the formerly incarcerated and veterans. He also partners with New York State in

a program to assist youths with autism.

      95.    Mr. Garland contributes to the Bethpage community, as well, including

by donating signs to local schools for their graduations and providing masks to senior

citizens during the COVID-19 pandemic.

      96.    In October 2019, after a domestic argument with his wife, Mr. Garland

was charged with a domestic violence offense. He denied all of the allegations, and in

December 2019, the case was adjourned in contemplation of dismissal, with a limited

order of protection remaining entered against him.

      97.    In December 2019, Mr. Garland was charged with petit larceny, after

his wife alleged that he had moved her personal property from one location to another

in their home. Mr. Garland was also charged with a violation of the order of protection

as a result of this offense. In February 2020, Mr. Garland appeared in court and

pleaded not guilty. The case was adjourned for him to locate legal counsel. In the




                                          26
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 28 of 39



meantime, the New York State courts closed a result of COVID-19, and thus the

unproven charges against Mr. Garland remain pending.

      98.    On March 7, 2020, New York Governor Andrew Cuomo declared a state

of emergency in response to the coronavirus. On March 20, Governor Cuomo issued

an order closing all non-essential businesses in the state and prohibited all non-

essential gatherings of individuals of any size, effective March 22.

      99.    Businesses across the state closed their doors, and, as in Maryland,

unemployment claims in New York spiked to record highs. Between mid-March and

June 2020, over 2.6 million New Yorkers filed for unemployment, and the

unemployment rate soared to 14.5%.30

      100.   Fastsigns Bethpage was shut down initially. It then reopened as an

“essential business.” Prior to the pandemic, Fastsigns Bethpage primarily engaged

other businesses as clients. With so many businesses closed, Fastsigns Bethpage’s

revenue thus dropped dramatically. Mr. Garland has been unable to pay his

employees, and he has fallen behind on his rent and utility bills.

      101.   On April 10, 2020, Mr. Garland and his business partner began filling

out an application for PPP funding. Mr. Garland then saw Question No. 5 on the form,

excerpted in paragraph 46 above, and the statement immediately above those

questions, which read: “If questions (5) or (6) are answered ‘Yes,’ the loan will not be

approved.” Mr. Garland did not complete the application due to the pending charge



30Michelle Breidenbach, New NYS Unemployment Claims Reach 2.6M Since March,
Syracuse (June 11, 2020), https://www.syracuse.com/coronavirus/2020/06/new-nys-
unemployment-claims-reach-26m-since-march.html.
                                          27
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 29 of 39



against him. He followed up with his bank, Chase, to confirm that he was ineligible.

Chase confirmed that Mr. Garland was excluded from the PPP under the SBA’s

directives based on his pending charge.

      102.   Mr. Garland and his business partners had carefully determined the

intended uses to which they would put the $100,000 in PPP funding they sought.

They planned to use the funds for payroll costs, rent, utilities, and other essential

expenses.

      103.   New York is presently in the early stages of re-opening, but Fastsigns

Bethpage’s commercial business remains slow to non-existent. Mr. Garland has

worked diligently to keep the business afloat, including by pivoting his business to

serve individual customers and residences (instead of other businesses), for example

by printing and selling graduation lawn signs. But, still without assistance from the

PPP, Fastsigns Bethpage is thousands of dollars behind on rent and utilities, and Mr.

Garland has been unable to take a paycheck for some time.

      104.   Based on its growing rent arrears and limited income, there is a real

risk that Fastsigns Bethpage will not survive the economic crisis brought about by

the COVID-19 pandemic.

             c. Defy Ventures, Inc.

      105.   Defy Ventures, Inc. (“Defy”) is a nonprofit organization founded in 2010

with chapters in the New York Tri-State area (New York, New Jersey, Connecticut),

Northern California, Southern California, and Illinois. Defy also has licensed

affiliates in Colorado and Washington.



                                          28
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 30 of 39



      106.   Defy’s mission is to use entrepreneurship and employment as tools for

currently and formerly incarcerated individuals to address the social problems of

mass incarceration and recidivism. Defy’s ultimate goal is for its members and

graduates to achieve economic independence so that they may have a successful

reentry after prison. Defy believes that individuals returning home from prison

deserve a true second chance, or, in many cases, a “legitimate first chance,” and that

an arrest or conviction record should not be a lifetime punishment.

      107.   To carry out its mission, Defy has established training programs both

inside and outside of prisons. These programs include “the CEO of Your New Life”

(“CEO YNL”) for individuals who are currently in prison or transitional facilities, as

well as “Entrepreneur Bootcamp” for individuals who have returned home from

prison and have stable housing. Both programs include six to eight months of

coursework focused     on   reentry   planning,   employment    readiness,   personal

development, and entrepreneurship.

      108.   CEO YNL is delivered through textbooks, DVDs, in-person instruction

and facilitated discussion groups. Volunteers—many from the business community—

support the enrolled “entrepreneurs-in-training” through in-person coaching events.

Entrepreneur Bootcamp is an entry point to Defy’s entrepreneurship pathway for

those who did not complete CEO YNL while incarcerated. It is offered through self-

directed online courses.

      109.   Graduates of CEO YNL or Entrepreneur Bootcamp are eligible to apply

to Defy’s “Business Incubator” program. This program includes advanced coursework



                                         29
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 31 of 39



in entrepreneurship and business management. Defy also provides training on the

process of incorporating, launching, and growing new businesses.

      110.   It typically takes entrepreneurs-in-training six to eighteen months to

launch a business. Defy works with these individuals for the entire period.

      111.   Defy also runs alumni programs and keeps in touch with its graduates.

The “Defy Entrepreneurship Network” is a long-term supportive network for

entrepreneurs who have successfully launched businesses. Members of this network

are invited to quarterly networking meetings or business workshops; are paired with

an executive mentor to support their business, if they desire; and have the

opportunity to be featured on the Defy website or newsletter.

      112.   In its ten years of operation, Defy has helped formerly incarcerated

individuals launch over 140 small businesses. It has worked with over 5,200

entrepreneurs-in-training. The vast majority of Defy’s entrepreneurs-in-training

have been people of color, reflective of the prison population in the United States.

      113.   Defy has proven results. Based on Defy’s analysis, compared to a

nationwide one-year recidivism rate of approximately 30%, the recidivism rate of

Defy’s graduates is less than 8%.

      114.   The criminal-record exclusions have frustrated Defy’s mission and

hindered its operations.

      115.   Like businesses across the country, small businesses run by Defy

graduates have been experiencing severe economic distress from the COVID-related

shutdowns.



                                          30
         Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 32 of 39



        116.   When they learned about the PPP’s exclusion of individuals with arrest

and conviction records, small-business-owner graduates of Defy’s programs, as well

as small-business owners who are not Defy graduates, sought advice and help from

Defy.

        117.   These individuals were in dire circumstances. Due to lack of funds, their

businesses were forced to lay off workers, go into arrears, and, in some cases, shut

down. Defy graduates typically own businesses operating in the service industry,

because these require less start-up capital. These businesses, like the service

industry at large, were especially hard-hit by COVID-19.

        118.   The criminal-record exclusions imperil those who seek Defy’s help and

frustrate Defy’s mission. Defy’s organizing purpose is to use entrepreneurship and

employment tools to provide economic security and successful reentry for formerly

incarcerated individuals, and to help formerly incarcerated individuals have a real

second chance.

        119.   The criminal-record exclusions made it necessary for Defy to take action

to try to help its graduates save their businesses and continue to pay their workers

during the crisis.

        120.   President and CEO of Defy, Andrew Glazier, together with Defy’s staff,

devoted their limited resources to understanding the SBA’s changing rules and

application forms, so that they could provide advice. They found Questions 5 and 6

on the PPP application form to be highly confusing and unclear. But Defy staff know

that the stakes for providing the correct advice are high: an inadvertently incorrect



                                           31
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 33 of 39



answer could potentially amount to a violation of the terms of probation or parole, or

expose Defy’s graduates to other liability. As a result, Defy staff poured hours into

trying to parse the SBA’s conflicting and confusing directives.

      121.   As the SBA changed its regulations and application forms, Defy’s

graduates became even more confused about whether they might be eligible for PPP

funds. Defy staff needed to expend yet more time and resources to understand these

conflicting rules and to try to provide answers to those in need who have continued

to turn to Defy for advice.

      122.   Defy staff, including the CEO, the CFO, and the Director of

Development and Marketing, have also had to spend their time, energy, and limited

resources finding alternative funding sources for graduates’ businesses, because they

were wrongfully excluded from the PPP. Defy’s work in this regard has included

reaching out to community lenders, exploring the option of creating a separate fund

for Defy graduates, working with graduates to start and publicize GoFundMe pages,

and researching other funding resources.

      123.   The PPP criminal-record exclusions have thus caused a significant

diversion of Defy’s resources. Had the SBA not excluded its graduates, Defy would

have instead devoted this time and energy to its previously planned programming

and training activities.

      124.   Plaintiffs continue to suffer under the SBA’s unlawful and ever-

changing criminal-record exclusions.




                                         32
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 34 of 39



                               CAUSES OF ACTION

                                 COUNT I
                      Administrative Procedure Act
      The Criminal-Record Exclusions Exceed Statutory Authority and
                     Are Not in Accordance with Law
                          (5 U.S.C. § 706(2)(A), (C))

       125.   Plaintiffs repeat and incorporate by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

       126.   Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be … not in accordance with law” or “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C.

§ 706(2)(A), (C).

       127.   The criminal-record exclusions constitute final agency action subject to

review under the APA.

       128.   The SBA exceeded its statutory authority, and acted not in accordance

with law, in violation of the APA, by promulgating the criminal-record exclusions.

These exclusions add eligibility requirements for PPP funds based on a business

owner’s criminal record. These eligibility conditions are contrary to the CARES Act.

Congress mandated that “any” business that satisfies the criteria Congress specified

“shall” be eligible, not merely a subset of those businesses.

       129.   Defendants’ violation of the APA causes ongoing and irreparable harm

to Plaintiffs and similarly situated business owners, businesses, and the

organizations who devote resources to funding and advising them.

       130.   Plaintiffs have no adequate remedy at law.



                                           33
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 35 of 39



                                COUNT II
                      Administrative Procedure Act
         The Criminal-Record Exclusions are Arbitrary, Capricious,
                       and an Abuse of Discretion
                           (5 U.S.C. § 706(2)(A))

      131.   Plaintiffs repeat and incorporate by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

      132.   The APA instructs courts to “hold unlawful and set aside agency action”

that is “arbitrary, capricious, [and] an abuse of discretion.” 5 U.S.C. § 706(2)(A).

      133.   The criminal-record exclusions constitute final agency action subject to

review under the Administrative Procedure Act.

      134.   The criminal-record exclusions preventing business owners with

criminal records from accessing PPP funds are arbitrary, capricious, and an abuse of

discretion because they are contrary to the purpose of the CARES Act, which is to

provide emergency support to American workers facing loss of income.

      135.   Defendants failed to furnish any explanation for the criminal-record

exclusions and failed to explain the inconsistencies between differing, inconsistent

versions of these exclusions.

      136.   Defendants’ violation of the APA causes ongoing and irreparable harm

to Plaintiffs and similarly situated business owners, and to those who work for them

and devote resources to advising them.

      137.   Plaintiffs have no adequate remedy at law.




                                           34
       Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 36 of 39



                                  COUNT III
                        Administrative Procedure Act
             The Criminal-Record Exclusions Were Adopted without
                  Observance of Procedure Required by Law
                             (5 U.S.C. § 706(2)(D))

      138.    Plaintiffs repeat and incorporate by reference each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

      139.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be without observance of procedure required by

law.” 5 U.S.C. § 706(2)(D).

      140.    In issuing substantive rules, federal agencies are required to follow the

notice and comment process set forth in the APA, 5 U.S.C. § 553(b).

      141.    Although the SBA is authorized to “dispense with the 30-day delayed

effective date provided in the Administrative Procedure Act” and issue rules without

“advance notice and public comment,” 85 Fed. Reg. at 20,811 (emphasis added), the

agency may not dispense with the notice and comment process entirely; interim final

rules must be published in the Federal Register to give the public notice and a chance

to comment even when the rule may go into effect contemporaneously.

      142.    The official application forms for PPP funds issued by the SBA exclude

categories of business owners from applying beyond the categories of business owners

who were identified in the April and June IFRs.

      143.    By changing who was eligible for PPP funds by application form, and

without providing notice or the opportunity to comment through publication in the




                                          35
        Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 37 of 39



federal register, Defendants issued substantive rules not in accordance with

procedures required by law.

      144.   Defendants’ violation of the APA causes ongoing and irreparable harm

to Plaintiffs and similarly situated business owners, and to those who work for them

and devote resources to advising them.

      145.   Plaintiffs have no adequate remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully that this Court enter judgment in their

favor and grant the following relief:

      A.     Declare the criminal-record exclusions unlawful pursuant to 5 U.S.C.

§ 706(2);

      B.     Preliminarily and permanently enjoin the SBA and the Treasury and its

officers, employees, and agents from applying and enforcing the criminal-record

exclusions contained in the SBA IFRs and application forms;

      C.     Order the SBA to extend the PPP application deadline, which is

currently set to close on June 30, 2020, by 21 days, to July 21, 2020, for those

applicants unlawfully excluded under the challenged criminal-record exclusions;

      D.     Order that the SBA Administrator and the Treasury Secretary not

authorize, guaranty, or disburse funds appropriated for loans under the PPP without

reserving sufficient funds to cover applicants wrongfully excluded under the

challenged terms of the IFR and the application form, in an amount to be determined

based on SBA data and submitted by the SBA to this Court for approval;



                                         36
          Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 38 of 39



      E.      Vacate and set aside Part III.2.b.iii. of the April Interim Final Rule (85

Fed. Reg. at 20,811, 20,812, as modified by the Business Loan Program Temporary

Changes; Paycheck Protection Program – Additional Revisions to First Interim Final

Rule Docket No. SBA-2020-0036 (June 12, 2020));

      F.      Enter such other declaratory and/or injunctive relief as Plaintiffs may

specifically request hereafter;

      G.      Award Plaintiffs their reasonable costs, litigation expenses, and

attorney’s fees associated with this litigation; and

      H.      Award any other relief the Court deems just and proper.


 Dated:        June 16 , 2020           Respectfully submitted,

                                            /s/ Kali N. Bracey
 ReNika C. Moore (PHV pending)              Kali N. Bracey (Federal Bar No. 20752)
 Alejandro A. Ortiz (PHV pending)           Elizabeth B. Deutsch (PHV pending)
 Jennesa Calvo-Friedman (PHV                JENNER & BLOCK LLP
 pending)                                   1099 New York Avenue NW, Suite 900
 AMERICAN CIVIL LIBERTIES UNION             Washington, DC 20001
 FOUNDATION                                 Tel.: (202) 639-6000
 125 Broad St., 18th Floor                  Fax: (202) 639-6066
 New York, NY 10004                         KBracey@Jenner.com
 Tel: (212) 549-2500                        EDeutsch@Jenner.com
 Fax: (212) 549-2654
 RMoore@ACLU.org                             Jacob D. Alderdice (PHV pending)
 OrtizA@ACLU.org                             JENNER & BLOCK LLP
 JCalvo-Friedman@ACLU.org                    919 Third Avenue
                                             New York, NY 10022
 Joanna K. Wasik (Federal Bar No.            Tel.: (212) 891-1625
 21063)                                      Fax: (212) 891-1699
 Hannah E. M. Lieberman (Federal Bar         JAlderdice@Jenner.com
 No. 05456)
 WASHINGTON LAWYERS’ COMMITTEE FOR           Zachary D. Tripp (PHV pending)
 CIVIL RIGHTS AND URBAN AFFAIRS              WEIL, GOTSHAL & MANGES LLP
 700 14th St. NW, Ste 400                    2001 M Street, NW, Suite 600
 Washington, DC 20005                        Washington, DC 20036
 Tel.: (202) 319-1000                        Tel.: (202) 682-7000
                                           37
     Case 1:20-cv-01838-CCB Document 1 Filed 06/16/20 Page 39 of 39



Fax: (202) 319-1010                 Zack.Tripp@Weil.com
Joanna_Wasik@washlaw.org
Hannah_Lieberman@washlaw.org        Robert B. Niles-Weed (PHV pending)
                                    WEIL, GOTSHAL & MANGES LLP
Claudia De Palma (PHV pending)      767 Fifth Avenue
PUBLIC INTEREST LAW CENTER          New York, NY 10153
1500 JFK Blvd., Suite 802           Tel.:(212) 310-8000
Philadelphia, PA 19102              Robert.Niles-Weed@Weil.com
Tel: (215) 627-7100
cdepalma@pubintlaw.org




                                  38
